DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 04/28/2021 with respect to claims 17-31 have been considered but are not persuasive.  Applicant argues that there is no motivation to combine the reference Pollok (US 4309636) with Iwata et al. (JP 2001197697A English Translation published on July 19 2001).In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the teachings is to provide a method of filling resin with the caps without causing air gaps. Allowing the resin to fill from a hole will allow a more even fill as opposed to filling two sides of the cap parts first and closing them together. Incorporating the hole in the insulating cap of Iwata will not destroy the reference. The resin will still be allowed to fill in the device cavity and maintained within as demonstrated by Pollok.

Therefore, the previous grounds of rejection are maintained.




 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claim (s) 17-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP 2001197697 A English Translation; published on July 19th 2001 hereinafter Iwata) in view of Pollok (US 4309636).
Regarding claim 17, Iwata discloses a cap (10; Fig.2) for providing an insulation cap (10) on the stator head (6; Fig.2) of an electric machine, the cap comprising; at least two cap-parts (top 8a and bottom 8a; Fig.2) arranged to attach to the stator head (8; Fig.2) by being dosed around the stator head (see Fig.2). the cap defining, when dosed, a cavity for encasing the stator head ( a cavity is formed by 8a and Sato enclose 6); openings (11 ;Fig.1) for fitting around at least one bar (2 or 3;Fig. 1) of the stator head, a filler material in the cavity (see 7 in Fig.2); the cap adapted to remain on the stator head and together with the filler material become an insulation cap for the stator head (10 and 7 hold together 6); and the cap-parts comprising dipping arrangements (see 9;Fig.7) for clipping to one another when the cap is closed (8a and 8a are connected together by 9;Fig.7).
Iwata is silent with respect to a hole for providing a filler material into the cavity.
Pollok discloses a hole (7; Fig.1 and Fig.3) for providing a filler material into the cavity (resin is filled within cavity of cap 5),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata 
 
Regarding claim 18, Iwata discloses wherein the cap consists of two cap-parts (see two 8a).
Regarding claim 19, Iwata discloses wherein the two cap-parts are formed as shells (8a forms shells).
Regarding claim 20, Iwata discloses wherein the clipping arrangements comprises inter-engaging hooks arranged to snap-fit together when the cap is closed (9 are formed of hooks that snap into each other).
Regarding claim 21, Iwata discloses, wherein the inter-engaging hooks are provided along a periphery of the cap-parts (9 are formed in inner and outer periphery of 8a),
Regarding claim 22, Iwata discloses wherein the openings for fitting around the at least one bar are defined by a periphery of the cap-parts (openings are formed within 8a to accommodate 11 and receive 2 and 3).
Regarding claim 23, Iwata discloses a stator of an electric machine, comprising; a cap (10) on a head of the stator, the cap comprising: at least two cap-parts (two 8a) closed around the stator head (6); the cap defining a cavity (see cavity within two 8a) that encases the stator head (6), openings through which at least one bar (2,3) of the stator head (6) extends ; the cavity filled with a cured filler material (insulating filling material is within 8a), wherein the cap together with the filler material forms an insulation cap for the stator head ( see Fig.2).

Pollok discloses a hole (7; Fig.1 and Fig.3) for providing a filler material into the cavity (resin is filled within cavity of cap 5),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.
 
Regarding claim 24, Iwata discloses wherein the cap provides a primary insulation for the stator head as compared to the cured filler material (8a is made of an insulating material that insulates 6).
Regarding claim 25, Iwata discloses wherein the cured tiller material in the cap secures the cap to the stator head (insulating material within 8a helps secure 6),
Regarding claim 26, Iwata discloses a method for providing an insulation cap on a stator head (6) of an electric machine with a cap (10), the method comprising: attaching the cap to the stator head by closing cap-parts (two 8a) around the stator head to encase the stator head in a cavity with at least one bar (2 or 3) of the stator head protruding out through an opening in the cap (opening with 8a that accommodate 11); wherein the cap-parts comprise clipping arrangements (3) and the method comprises dipping the clipping arrangements to one another (9 from first 8a connects to 9 of second 8a), introducing a tiller material (insulating filling material is within 8a); and curing the filler material such that the cap 
Iwata is silent with respect to an opening for introducing a filler material into the cavity.
Pollok discloses an opening (7; Fig.1 and Fig.3) for introducing a filler material into the cavity (resin is filled within cavity of cap 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.
Regarding claim 27, Iwata discloses wherein the clipping arrangements comprises inter-engaging hooks and snap-fitting the cap-parts ( 9 are formed of hooks that snap into each other).
 
Regarding claim 28, Iwata discloses, wherein the cap has only two of the cap- parts closed around the stator head (two 8a formed 6}
Regarding claim 29, Iwata fails to disclose providing the opening for the filler material in a surface of the cap opposite the opening for the bar.
Pollok discloses providing the opening (opening 7 for filling the insulation) for the filler material in a surface of the cap opposite the opening for the bar (bottom opening of 5 opposite to sur face 6).

Regarding claim 31, Iwata fails to disclose wherein the filler material fills the cavity primarily with the aid of gravity.
Pollok discloses wherein the filler material fills the cavity primarily with the aid of gravity (insulating material is filed downward through hole 7; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.
Claim (s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP 2001197697 A English Translation; published on July 19th 2001 hereinafter Iwata) in view of Pollok (US 4309636), as applied to claim 26 above, and further in view of Barnett (GB 2487428).
 
Regarding claim 30, Iwata fails to disclose wherein the cap is attached to the stator head by hand, and the filler material is poured by hand into the opening in the cavity.
Barnett discloses attaching a cap to an electrical connection by hand (121 and 122 are connected to 111-134 by hand; see Fig.la and Fig. 1 b), and the tiller material is poured by hand into the opening in the cavity (insulating material is filled in a hole of the cap 121 and 122;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Barnett to modify the method of forming the cap and stator head of Iwata in order to provide a user installation method that allows the user to inspect for defects in the conductor connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Grant (US5142182) Zona et al. (US4151434) and Stallone et al. (US 9118233 B2).
Grant discloses a cap for series loop on bar.
Zona discloses a casting assembly for a stator coil.
Stallone discloses an insulating cap for an stator connection.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.
   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848